Citation Nr: 0726873	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  06-36 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from December 1944 to 
August 1946, including combat service during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July and December 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  In July 2005, the RO 
granted service connection for PTSD and assigned an initial 
50 percent rating, effective March 16, 2005.  In December 
2005, the RO denied the veteran's claim seeking entitlement 
to a TDIU.

In August 2007, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.

The veteran's TDIU claim is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since March 16, 2005, the veteran's PTSD has been 
manifested by occupational and social impairment, with 
deficiencies in most areas, including work, family relations 
and mood, due to severe depression, suicidal ideation, 
difficulty in adapting to stressful circumstances, persistent 
nightmares, flashbacks, intrusive thoughts of his World War 
II combat experiences, and an inability to establish and 
maintain effective relationships.  

2.  Since March 16, 2005, the preponderance of the evidence 
shows that the veteran's PTSD is not productive of either 
total occupational or social impairment.  



CONCLUSION OF LAW

The criteria for an initial 70 percent evaluation for PTSD, 
effective March 16, 2005, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection for 
PTSD.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's service medical records and VA 
outpatient treatment records, dated since November 2000.  
Also of record are formal May and June 2005 VA psychiatric 
examinations.  The veteran has not contended that his PTSD 
has worsened since that time and thus the Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  

Background and Analysis

In his statements, the veteran essentially maintains that he 
is unemployable due to his PTSD and thus the disability 
warrants a 100 percent schedular evaluation.  

Although the veteran regularly receives VA outpatient care, 
because he does not seek treatment for his PTSD, no 
discussion of these records is necessary.  The claims folder, 
however, does contain a May and June 2005 formal VA 
psychiatric examination reports.

The May 2005 VA examination report reflects that a 
psychiatrist conducted the evaluation based on a referral 
from one of the veteran's treating VA examiners.  The 
physician indicated that he interviewed the veteran at length 
and noted his pertinent medical, social and occupational 
history.  

A mental status examination revealed that the veteran was 
oriented in all spheres and communicated in an understandable 
and organized manner.  During the evaluation, however, the 
psychiatrist indicated that the veteran became tense when 
discussing his World War II combat experiences and the 
veteran reported having frequent nightmares of his World War 
II stressors.  The psychiatrist commented that the veteran 
presented with "dramatic symptoms of hypervigilance" and 
had a "rather avoidant personality" and indicated that he 
preferred isolation.  In addition, the physician stated that 
the veteran was easily troubled by "irritating sounds," 
such as the cry of a baby.  The examiner further reported 
that the veteran had severe depression.  The diagnoses were 
severe and chronic PTSD and moderate dysthymic disorder.  
Subsequent to offering these impressions, the psychiatrist 
estimated that the veteran's Global Assessment of Functioning 
(GAF) score was 46.

In June 2005, at the request of the RO, the veteran was 
afforded another formal VA psychiatric examination.  At the 
outset of the examination, the examiner noted that he had 
reviewed the claims folder and discussed the veteran's 
pertinent military, social, medical and occupational history.  
He observed that the veteran was receiving no treatment for 
his psychiatric disability.  

The examination revealed that the veteran was hypervigilant, 
easily irritated, and socially isolated, even to some extent 
from his family.  He exhibited anxiety and the examiner noted 
that the veteran re-experienced the combat trauma through 
intrusive recollections and nightmares.  The examiner 
observed that the veteran was retired and had no history of 
violence, but noted that he acknowledged having suicidal 
ideation.  The examiner diagnosed the veteran as having PTSD 
and estimated that his GAF score was 45.  After offering this 
impression, the examiner indicated that the veteran's 
prognosis was guarded because he was not in psychotherapy, 
which he explained was the recommended treatment for PTSD.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Appeals 
for Veterans Claims (Court) noted the distinction between a 
new claim for an increased evaluation of a service-connected 
disability and a case in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
service-connected.  In the former case, the Court held in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the 
current level of disability is of primary importance.  In the 
latter case, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, the VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim - a 
practice known as "staged rating."  

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that VA regulations require that when the 
symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability cannot be 
distinguished from any other diagnosed psychiatric disorders, 
VA must consider all psychiatric symptoms in the adjudication 
of the claim.  

The veteran's PTSD is evaluated as 50 percent under 
Diagnostic Code 9411.  Under that code, a 50 percent 
evaluation is warranted when the disorder causes occupational 
and social impairment, with reduced reliability and 
productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 evaluation requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

The Board finds that the evidence supports the assignment of 
an initial 70 percent rating.  In reaching this 
determination, the Board notes that both VA examiners, who 
conducted comprehensive assessments of the veteran's 
psychiatric condition in May and June 2005, diagnosed him as 
having PTSD and estimated that his GAF scores were between 45 
and 46.  According to Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), scores between 45 and 46 
indicate a person having serious impairment in social and 
occupational functioning, such as having few friends or 
demonstrating an inability to keep a job.  The Board notes 
that the veteran suffers from depression with suicidal 
ideation, is no longer working, and is somewhat socially 
isolated, even from his own family.  The Board thus finds 
that his psychiatric symptomatology most closely approximates 
the criteria required for a 70 percent rating.

The Board further finds, however, that the preponderance of 
the evidence is against a finding that the veteran's PTSD is 
productive of total occupational and social impairment.  The 
medical evidence affirmatively shows that he does not suffer 
from gross impairment in thought processes or communication, 
persistent delusions or hallucinations, exhibit grossly 
inappropriate behavior or an intermittent inability to 
perform activities of daily living.  The medical evidence 
also reflects that he is not disoriented to time or place and 
does not have memory loss for names of close relatives, own 
occupation or own name.  Indeed, the medical evidence shows 
that the veteran is oriented in all spheres, communicates in 
an understandable and organized manner, maintains a 
relationship with his spouse, and denies having impaired 
impulse control.  Thus, entitlement to a 100 schedular 
evaluation is not warranted.

The above determination is based on application of provisions 
of the VA's Schedule for Rating Disabilities.  There is no 
showing that the veteran's PTSD reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
an evaluation higher than 70 percent on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  There is no indication 
that his PTSD results in marked interference with employment 
i.e., beyond that contemplated in the 70 percent rating.  The 
condition is also not shown to warrant frequent, or indeed, 
any periods of hospitalization, or otherwise render 
impractical the application of the regular schedular 
standards.  In light of the above, the Board is not required 
to remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 70 percent rating for PTSD, effective 
March 16, 2005, is granted.


REMAND

In addition to his PTSD, service connection is in effect for 
bilateral hearing loss and tinnitus, each rated as 10 percent 
disabling.  In light of this decision, in which the Board 
finds that the veteran's PTSD warrants an initial 70 percent 
rating, his disabilities satisfy the criteria set forth in 
38 C.F.R. § 4.16(a) (2006).  

Pursuant to VA's duty to assist, VA must assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  
Because the veteran is unemployed and his service-connected 
disabilities satisfy the percentage requirements set forth in 
38 C.F.R. § 4.16(a), the Board finds that VA must obtain a 
medical opinion to determine whether it is at least as likely 
as not that his service-connected disabilities, and 
particularly, his PTSD, render him unable to secure or follow 
a substantially gainful occupation because soliciting such an 
opinion is necessary to adjudicate this claim.  Thus, the 
Board has no discretion and must remand this matter to afford 
the veteran a VA examination, the report of which must 
address the above inquiry.  See 38 U.S.C.A. § 5103A; see also 
Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).  

Accordingly, the case is REMANDED for the following action:

1.	The AMC should schedule the veteran for 
an appropriate VA examination.  The 
claims folder should be made available 
to and reviewed by the examiner.  All 
appropriate tests and studies should be 
conducted.  Thereafter, the examiner 
should opine as to whether, without 
regard to the veteran's age or the 
impact of any nonservice-connected 
disabilities, it is at least as likely 
as not that his service-connected 
disabilities, and in particular, his 
PTSD, either alone or in the aggregate, 
render him unable to secure or follow a 
substantially gainful occupation.  A 
complete rationale for any opinion 
expressed and conclusion reached should 
be set forth in a legible report.  

2.	After completion of the foregoing, the 
AMC should readjudicate the claim.  If 
the benefit sought remains denied, the 
veteran and his representative must be 
furnished an SSOC and be given an 
opportunity to submit written or other 
argument in response before the claims 
file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


